 



Exhibit 10.2 

 

FIRST AMENDMENT TO

UNCOMMITTED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO UNCOMMITTED CREDIT AGREEMENT (this “First Amendment”)
dated as of December 18, 2014 is among EMPIRE RESOURCES, INC., a Delaware
corporation (the “Company”), the undersigned Banks and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as Agent
(the “Agent”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to them in the Credit Agreement (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Banks, the Syndication Agent, the Agent, the Issuing
Bank and the Lead Arranger are parties to the Uncommitted Credit Agreement dated
as of June 19, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Company has requested an increase in the Revolving Loan Line
Portions under the Credit Agreement to $90,000,000, and the parties hereto have
agreed to such increase on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments.

 

The Credit Agreement is hereby amended, upon the occurrence of the Effective
Date (as defined in Section 2 below), as follows:

 

(a) The definition of “Revolving Loan Line Portion” in Section 1.01 is amended
by deleting the final sentence thereof and replacing it as follows:

 

“As of December 18, 2014, the aggregate amount of the Revolving Loan Line
Portions is $90,000,000.”

 

(b) Section 8.10 is amended by deleting “$35,000,000” and replacing it with
“$42,500,000”.

 

(c) Schedule A is amended and restated in its entirety as set forth on Annex I
hereto.

  

- 1 -

 



  

SECTION 2. Effectiveness of Amendment.

 

This First Amendment shall become effective on the date (the “Effective Date”)
on which the Agent shall have received:

 

(a) this First Amendment duly executed by each of the Company, the Agent and the
Banks, and duly acknowledged by the Guarantor;

 

(b) for the account of each Bank requesting the same, a Note of the Company
conforming to the requirements of the Credit Agreement, and reflecting the
Revolving Loan Line Portion of such Bank after giving effect to this First
Amendment, executed by a duly authorized officer of the Company, provided, that
such Bank shall return to the Company (as soon as practicable) its Note being
replaced, marked “Cancelled”;

 

(c) from each Increasing Bank, the amounts required to be paid by such
Increasing Bank pursuant to Section 3 below;

 

(d) with a counterpart for each Bank, certified copies of the charter and by
laws (or equivalent documents) of the Company, and of all corporate authority
for the Company (including board of director resolutions, evidence of the
incumbency of officers and signature specimens of officers) with respect to the
execution, delivery and performance of this First Amendment and each other
document to be delivered by the Company from time to time in connection
herewith, each dated as of the Effective Date with appropriate insertions and
attachments, reasonably satisfactory in form and substance to the Agent;

 

(e) with a copy for each Bank, evidence of the existence, good standing and
authority to transact business for the Company (i) from the Secretary of State
of New Jersey and (ii) from the Secretary of State of each other jurisdiction in
which the failure of the Company to be in good standing or to have the authority
to transact business would result in a Material Adverse Effect;

 

(f) with a counterpart for each Bank, an executed opinion addressed to the Agent
and each of the Banks and dated the Effective Date and covering such matters
incident to the transactions contemplated by this First Amendment as the Agent
and the Increasing Banks may reasonably require;

 

(g) payment from the Company, in immediately available funds, of any fees and
other amounts (including, without limitation, pursuant to Section 11.03 of the
Credit Agreement) payable by the Company in connection with the increase
hereunder of the Revolving Loan Line Portions; and

 

(h) a certificate of an authorized officer of the Company as to the matters set
forth in Section 6.02 of the Credit Agreement.

 



- 2 -

 

 

SECTION 3. Reallocation.

 

(a) Any Bank, the Revolving Loan Line Portion of which is increased pursuant to
this First Amendment (each, an “Increasing Bank”), shall pay to the Agent on the
Effective Date, in immediately available funds, an amount equal to the amount,
if any, by which such Increasing Bank’s Revolving Loan Line Portion Percentage
(determined after giving effect to the adjustment of the Revolving Loan Line
Portions pursuant to Annex I hereto, including the increase of such Increasing
Bank’s Revolving Loan Line Portion) of the aggregate principal amount of the
Revolving Loans and funded participation interests in Reimbursement Obligations
to be outstanding immediately upon the Effective Date exceeds the aggregate
principal amount of Revolving Loans and funded participation interests in
Reimbursement Obligations owing to such Increasing Bank immediately prior to the
Effective Date. Such amount paid by any such Increasing Bank shall be deemed the
purchase price for the acquisition by such Increasing Bank of such additional
amount of Revolving Loans and funded participation interests in Reimbursement
Obligations from Banks whose Revolving Loan Line Portions are not increased
under this First Amendment (“Non Increasing Banks”) and, if applicable, other
Banks. The Agent shall distribute such amounts as received from the Increasing
Banks as may be necessary so that the Revolving Loans and funded participation
interests in Reimbursement Obligations are held by the Increasing Banks and Non
Increasing Banks in accordance with their respective Revolving Loan Line Portion
Percentages (determined after giving effect to the adjustment of Revolving Loan
Line Portion Percentages pursuant to Annex I hereto).

 

(b) Each Increasing Bank and Non Increasing Bank (each, a “Selling Bank”) which
receives a payment in connection with clause (a) above shall be deemed to have
sold and assigned, without recourse to such Selling Bank, to the applicable
Increasing Banks (each, a “Purchasing Bank”), and such Purchasing Banks shall be
deemed to have purchased and assumed without recourse to the Selling Banks,
Revolving Loans and funded participation interests in Reimbursement Obligations
in amounts such that after giving effect thereto each Bank shall hold Revolving
Loans and funded participation interests in Reimbursement Obligations in
accordance with its Revolving Loan Line Portion Percentage (determined after
giving effect to the adjustment of Revolving Loan Line Portions pursuant to
Annex I hereto).

 

 

SECTION 4. Effect of Amendment; Ratification; Representations; etc.

 

(a) On and after the Effective Date, this First Amendment shall be a part of the
Credit Agreement, all references to the Credit Agreement in the Credit Agreement
and the other Basic Documents shall be deemed to refer to the Credit Agreement
as amended by this First Amendment, and the term “this Agreement”, and the words
“hereof”, “herein”, “hereunder” and words of similar import, as used in the
Credit Agreement, shall mean the Credit Agreement as amended hereby.

 

(b) Except as expressly set forth herein, this First Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement and the Credit Agreement is hereby ratified, approved and
confirmed in all respects and remains in full force and effect.

 



- 3 -

 

 

(c) In order to induce the Agent and the Banks to enter into this First
Amendment, each Company represents and warrants to the Agent and the Banks that
before and after giving effect to the execution and delivery of this First
Amendment:

 

(i) the representations and warranties of such Company set forth in the Credit
Agreement and in the other Basic Documents are true and correct in all material
respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which were true and correct on and as of such date; and

 

(ii) no Default or Event of Default has occurred and is continuing.

 

SECTION 5. Counterparts.

 

This First Amendment may be executed by one or more of the parties to this First
Amendment on any number of separate counterparts (including by facsimile or
email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement. A set
of the copies of this First Amendment signed by all the parties shall be lodged
with the Company and the Agent.

 

SECTION 6. Severability.

 

Any provision of this First Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 7. GOVERNING LAW.

 

THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

SECTION 8. WAIVERS OF JURY TRIAL.

 

EACH OF THE COMPANY, THE AGENT AND THE BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS FIRST AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

 

 

EMPIRE RESOURCES, INC.

 

 

 

By: /s/ Sandra Kahn                             

Name: Sandra Kahn

Title: Vice President

  

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as
Agent and as a Non Increasing Bank

 

 

By: /s/ Xander Willemsen                       

Name: Xander Willemsen

Title: Executive Director

 

By: /s/ Sabrina Vasconcelos               

Name: Sabrina Vasconcelos

Title: Vice President

  

 

 

 

BNP PARIBAS, as an Increasing Bank

 

 

By: /s/ Karlien Zumpolle                     
Name: Karlien Zumpolle

Title: Vice President

 

By: /s/ Bradley Dingwall                      
Name: Bradley Dingwall

Title: Director

 

 

 

 

SOCIÉTÉ GÉNÉRALE S.A., as an Increasing Bank

 

 

By: /s/ Barbara Paulsen                       
Name: Barbara Paulsen

Title: Managing Director

 

 

By: _________________________
Name:

Title:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

EMPIRE RESOURCES PACIFIC, LTD.

 

 

By: /s/ Sandra Kahn                                       

Name: Sandra R. Kahn

Title: Vice President

 

 

 

 

Annex I to First Amendment

to Uncommitted Credit Agreement

 

SCHEDULE A

TO

EMPIRE RESOURCES, INC.

CREDIT AGREEMENT

 

Revolving Loan Line Portions

 

Banks Revolving Loan Line Portion Revolving Loan Line
Portion Percentage Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch $35,000,000 38.8889% BNP Paribas
$31,000,000 34.4444% Société Générale S.A. $24,000,000 26.6667% Total
$90,000,000 100.0000%

 



 

 

